Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-1-2007

Fullman v. Postmaster Gen
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2291




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Fullman v. Postmaster Gen" (2007). 2007 Decisions. Paper 274.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/274


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 07-2291


                                  ANDREW FULLMAN,
                                              Appellant

                                             v.

                    JOHN E. POTTER, POSTMASTER GENERAL;
                   UNITED STATES POSTAL SERVICE, AGENCY


                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                           D.C. Civil Action No. 05-cv-1352
                           (Honorable Eduardo C. Robreno)


                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    October 24, 2007

     Before: SCIRICA, Chief Judge, HARDIMAN and ALDISERT, Circuit Judges

                                  Filed November 1, 2007


                               OPINION OF THE COURT


PER CURIAM.

       Appellant Andrew Fullman appeals pro se from the District Court’s order entering

summary judgment in favor of the appellee, the Postmaster General of the United States

Postal Service. Fullman filed a complaint alleging that the appellee, inter alia,
discriminated against him based on his race, color, and sex, and engaged in retaliatory

discharge in violation of Title VII after the Postal Service terminated him for his failure to

disclose, as required by his employment application, that he was previously employed by

the Postal Service, and had been terminated in 1989 for filing a false worker’s

compensation claim. We need not repeat the details of Fullman’s claims here as they are

well-known to the parties and are summarized in the District Court’s memorandum.

       We have jurisdiction over this appeal under 28 U.S.C. § 1291. We exercise

plenary review over a district court’s order of summary judgment. See Kaucher v.

County of Bucks, 455 F.3d 418, 422 (3d Cir. 2006).

       For substantially the reasons stated by the District Court, we conclude that

summary judgment was properly entered in favor of the appellee with respect to the

parties’ cross-motions for summary judgment. We agree with the District Court that

Fullman’s claims regarding the 1989 termination are barred by the doctrines of collateral

estoppel and res judicata. We further agree that Fullman failed to make a prima facie case

of discrimination or retaliatory discharge under Title VII. Even assuming arguendo that

Fullman had established a prima facie case of discrimination or retaliatory discharge

(which he did not), appellee proffered a legitimate, non-discriminatory reason for

terminating Fullman (i.e., Fullman provided false information on his employment

application), and the record here would not allow a reasonable fact finder to conclude that

this reason was pretextual. See Sarullo v. U.S. Postal Serv., 352 F.3d 789, 799-801 (3d

Cir. 2003) (per curiam) (quotation omitted). To the extent Fullman attempted to raise a

                                              2
claim under the Americans with Disabilities Act, constitutional claims, or state law

claims, the District Court properly resolved those claims as well. In addition, the District

Court did not abuse its discretion by denying Fullman’s two subsequent motions for

reconsideration and his request for leave to amend his complaint. Alston v. Parker, 363

F.3d 229, 233 (3d Cir. 2004); Lake v. Arnold, 232 F.3d 360, 373 (3d Cir. 2000).

       On appeal, Fullman has filed a motion to supplement the record to include audio

recordings of certain voice-mail messages. Fullman’s motion is denied. In any event, we

have reviewed Fullman’s purported transcript of these messages and, even if we were to

allow supplementation of the record, these messages would not affect our decision.

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                             3